Citation Nr: 0028681	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than August 29, 
1990, for a grant of entitlement to a total disability 
evaluation for compensation due to individual 
unemployability.

(The issue of whether a decision of the Board of Veterans' 
Appeals, dated June 19, 1990, denying entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder, should be revised or reversed 
on the grounds of clear and unmistakable error is the subject 
of a separate decision).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for one year, nine months, 
and nine days, including from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, wherein, in pertinent 
part, entitlement was established for a total disability 
evaluation for compensation due to individual unemployability 
(TDIU), effective from August 29, 1990.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in January 1997, the veteran specifically 
requested a Board hearing, noting as well that he would 
accept a personal hearing before RO personnel.  A similar 
request was again made in a VA Form 9 received by the RO in 
October 1998.  Thereafter, the veteran was scheduled for an 
RO hearing in December 1998, for which he appeared.  Prior to 
such hearing, the veteran executed a written statement on 
December 29, 1998, in which he acknowledged having previously 
requested a Board hearing and his understanding that the 
December 1998 hearing before the RO's hearing officer was 
"instead of all other hearings previously requested."  
Within that document, he further acknowledged that, following 
the December 1998 hearing, he was free to request a Board 
hearing.  No such request for a Board hearing is shown.


REMAND

For background purposes, it is noted that the veteran's 
primary contention is that he initiated a TDIU claim on June 
28, 1989, the date on which he executed a VA Form 21-4138, 
Statement in Support of Claim, in which he stated that his 
service-connected disabilities had worsened to the extent 
that he was no longer able to work.  Such document was not 
received by the RO until August 7, 1989, when submitted by 
the veteran's then-appointed representative from a veterans' 
service organization and was followed in September 1989 by 
statements of the veteran in written correspondence to the RO 
and during the course of a VA examination as to his 
unemployment and/or unemployability.  Submitted in December 
1989 was a formal TDIU claim via a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  Such claim was the subject of attempted 
development by the RO in January 1990, when the veteran's 
former employer was contacted and requested to complete a VA 
Form 21-4192; no response thereto is shown to have been 
received.  

Further action on the pending TDIU claim was not then 
undertaken by VA until the RO, based on testimony received at 
an RO hearing in April 1994, initially considered and denied 
the TDIU claim in January 1995.  A notice of disagreement 
relating thereto was received in April 1995 and, following 
the completion of a VA medical examination in September 1995, 
the RO confirmed and continued the prior TDIU denial in 
rating action effected in March 1996.  On reconsideration by 
the RO in April 1996, entitlement to a TDIU was established, 
effective from what the RO found was the date of the 
veteran's reopened claim, August 29, 1990.

Service connection for residuals of injuries to the cervical 
and lumbar spine was established by RO action in July 1988, 
when 20 percent schedular evaluations were assigned for each 
disorder, effective from February 1988.  Such ratings were 
increased to 40 percent for the lumbar spine injury and 30 
percent for the cervical spine injury, each effective from 
August 7, 1989, by the RO in rating action of December 1989.  
Service connection has been established for one other 
disability, that of PTSD, by action of the RO's hearing 
officer, as effected by the RO in a rating decision in 
January 1995, when a 30 percent evaluation was assigned for 
PTSD, effective from August 29, 1990.  Such date was the day 
on which the veteran filed a reopened claim for service 
connection for PTSD.  Based on the foregoing, a combined 
schedular evaluation of 40 percent remained in effect from 
February 1988 to August 1989, following which a combined 
rating of 60 percent was in effect from August 1989 to August 
1990, and a 70 percent combined rating was effective from 
August 7, 1989.

Despite an extensive and not uncomplicated history of the 
veteran's claim for a TDIU leading to the instant appeal, and 
one embossed with wide ranging contentions as to the 
existence of clear and unmistakable error in prior rating 
actions and the finality of certain other VA actions, it is 
evident that this appeal as to the effective date assignable 
for the veteran's TDIU rests on two separate, relatively 
simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  
One requires a finding as to the date on which the veteran 
initiated his TDIU claim by formal or informal claim, and the 
other necessitates a determination regarding on what date the 
veteran's entitlement to a TDIU arose, that is, at what point 
in time did his service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400(o), 4.15, 4.16 (1999).  The latter 
question is thus impacted by the date on which service 
connection was established for each service-connected 
disability, and, in particular, whether service-connected 
disorders of the veteran's cervical and lumbar spine rendered 
him unemployable at a point in time prior to August 29, 1990.  
The absence from the claims folder of certain records 
referenced in a decision of June 1989 of an Administrative 
Law Judge of the Social Security Administration (SSA) which 
pertain to the disorders of the back is noted.  As such 
records may indicate that the veteran's service-connected 
disabilities, alone, rendered him unemployable at a point 
prior to August 29, 1990, efforts must be made to secure them 
for review, prior to entry of a final appellate 
determination.

As well, other issues which have not been certified or 
developed for the Board's review at this time are noted, and 
such issues are found to be inextricably intertwined with the 
issue of the veteran's entitlement to an earlier effective 
date for a grant of a TDIU now before the Board.  Those 
issues are that of entitlement to an initial rating of more 
than 30 percent for PTSD and entitlement to an effective date 
earlier than August 29, 1990, for the grant of PTSD.  By the 
rating action in January 1995 in which entitlement to a TDIU 
was denied, service connection was established for PTSD and 
an initial rating of 30 percent was assigned therefor, 
effective from August 29, 1990.  The veteran entered a notice 
of disagreement as to those actions in April 1995, although 
he was not thereafter furnished a statement of the case as to 
either PTSD matter in violation of the holding in Manlincon 
v. West, 12 Vet. App. 238 (1999).  It is noted that by 
subsequent action, the RO in April 1996 granted the veteran's 
TDIU claim and informed him of the action taken in May 1996 
correspondence, wherein he was asked to indicate whether he 
wished to withdraw his entire appeal.  The veteran did not 
thereafter directly respond to the RO's query, although in 
July 1996 he filed a notice of disagreement concerning the 
effective date assigned for the TDIU.  Contrary to the RO's 
finding that the PTSD issues were withdrawn, as set forth in 
a statement of the case of September 1998, the record does 
not reflect that any such withdrawal has been effected.  
Further clarification from the veteran is thus necessary, and 
based on his response, additional RO action as to those 
matters may be required.

Additional assistance to the veteran is needed, pursuant to 
the VA's duty-to-assist obligation under 38 U.S.C.A. 
§ 5107(a) (West 1991); accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of requesting clarification as to 
whether the veteran wishes to withdraw 
his pending claims for entitlement to an 
effective date earlier than August 29, 
1990, for a grant of entitlement to 
service connection for PTSD and 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  In the 
event that the veteran wishes to withdraw 
such claims, the RO should then proceed 
to initiate that development called for 
in the indented paragraphs which follow.  
If the veteran does not wish to withdraw 
the aforementioned claims, such claims 
must be readjudicated, with the claim for 
an initial rating being considered under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  A statement of the case must 
then be prepared and furnished to the 
veteran and his attorney, along with 
specific notice of the veteran's 
appellate rights and procedures.  Based 
on the veteran's response, appropriate 
actions must then be undertaken by the 
RO.

2.  The RO should request from the SSA 
copies of all medical and administrative 
records utilized by that agency in 
determining through an ALJ decision of 
June 9, 1989, that the veteran was 
entitled to SSA disability benefits, 
including reports of examination or 
treatment referenced in the 
aforementioned decision from Dhiraj K. 
Panda (Exhibit 16), Richard Spreech, 
Jules Yavil (Exhibits 17 & 18), Andrew P. 
Musetto, Robert Schwartz (Exhibit 22), 
record of hospitalization (Exhibit 23), 
and A. A. Montiel (Exhibit 24).  Once 
obtained, such records must be associated 
with the veteran's claims folder.

3.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of requesting that he furnish the 
names and addresses of those institutions 
or medical professionals who may have 
examined or treated him for service-
connected disabilities from 1988 to the 
present.  The approximate dates of any 
such examination and/or treatment should 
likewise be set forth.  As well, the 
veteran should be asked to furnish a 
detailed employment history showing all 
jobs held during post-service years, the 
names and addresses of those employers 
for whom the veteran worked during the 
1980s, and the reasons for leaving those 
jobs held during the 1980s.

Upon receipt of such information, the RO 
should attempt to obtain those records 
from the medical professionals and 
institutions noted by the veteran, which 
are not already contained within the 
veteran's claims folder.  Also, efforts 
should be made to contact the employer 
for whom the veteran last worked in April 
1987 for the purpose of verifying the 
dates of employment and the reason(s) 
that the veteran discontinued working.  
Once obtained, any such records or other 
correspondence must be associated with 
the veteran's claims folder.

4.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising the veteran of his 
right to submit any additional evidence 
or argument he wishes as to his 
entitlement to an earlier effective date 
for a grant of a TDIU.  Such may include 
but is not limited to evidence from any 
former employer, or evidence from a 
medical professional regarding at what 
point in time service-connected 
disabilities of the veteran rendered him 
unemployable, keeping in mind that, at 
least at this juncture, service 
connection was in effect for cervical and 
lumbar spine disorders from February 
1988, and for PTSD from August 1990.

5.  Finally, the RO should then 
readjudicate the veteran's entitlement to 
an effective date earlier than August 29, 
1990, for a grant of TDIU entitlement.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded a reasonable 
period for a response before the record 
is returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The law requires full compliance with all orders of this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



